Sheldon, J.
It is not necessary to consider many of the questions which have been discussed in the briefs. The individual defendants held the funds in their hands as officers of L’Union Saint Joseph. That was a fraternal beneficiary society incorporated under the laws of Massachusetts. The attempted amalgamation or consolidation of this Massachusetts corporation with the Rhode Island corporation called L’Union Saint Jean Baptiste d’Amérique, or the transfer of its membership to a new council of that foreign corporation, was inefficacious and void, because it does not appear that it was “submitted to and approved by a two thirds vote of the certificate holders of each corporation.” Nor was there a compliance with the other statutory requirements. R. L. c. 119, § 11. St. 1908, c. 463, has no application, because the Rhode Island corporation was not organized under the laws of this Commonwealth. Nor has the legal existence of this Massachusetts corporation been terminated in any other way. R. L. c. 119. St. 1911, c. 628. That being so, the facts found by the master do not show that the title to the corporate property has *349been transferred or has passed in any way to the plaintiffs or to the voluntary association called Conseil Rochambeau, which they represent. It follows that the bill cannot be maintained.
There may be force in the plaintiffs’ contention that the present alleged officers of the corporation have not been regularly elected or appointed to their respective positions. Perhaps also the present difficulties can be cured only by proper action to be taken at a full meeting duly called and with notice to all the members of the corporation. But however that may be, it does not help the plaintiffs. They show no title to the funds in dispute.
There are some errors and irregularities in the decree which would require correction if the bill could be maintained, but these need not now be noticed.
No exceptions to the master’s report were filed in the Superior Court. The filing with the master of objections to his report was not enough, although these were entitled “Objections and exceptions.”
The bill should have been dismissed with costs to the respective defendants.

Decree reversed.